IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :           NO. 131
                                    :
         REACCREDITATION OF THE     :           DISCIPLINARY RULES
         NATIONAL ELDER LAW         :
         FOUNDATION AS A CERTIFYING :           DOCKET
         ORGANIZATION               :
                                    :




                                       ORDER


PER CURIAM

         AND NOW, this 2nd day of December, 2014, upon the recommendation of the

Pennsylvania Bar Association Review and Certifying Board, the National Elder Law

Foundation is hereby reaccredited as a certifying organization in the area of Elder Law

for a period of five years commencing January 26, 2015.